DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments, see Remarks, filed 19 January 2021, with respect to Non-final Office Action have been fully considered and are persuasive.  The Rejection under 35 U.S.C. 103 of claim 21 has been withdrawn. 
Examiner raised requirement for applicant to file terminal disclaimer in order to continue towards allowance. Applicant filed terminal disclaimer on 1 April 2021 and has been approved. 

Allowable Subject Matter
Claim 21 allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record, individually or in combination, do not teach an encoder where the aspect of a mapping function as explicit as described in the claimed invention. Particularly, the prior art does not teach mapping of partitions into equally spaced regions according to height derived largest coding units and specifically mapped centers which are assigned to each of the spaced regions. This information is then derived and applied to a current group information which described a current group of largest coding units. The prior art does not describe this type of explicit combination of LCU syntax as claimed and is therefore allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY S LEE whose telephone number is (571)270-7322.  The examiner can normally be reached on Monday thru Friday 10AM-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph G. Ustaris can be reached on (571) 272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        

/JIMMY S LEE/Examiner, Art Unit 2483